Citation Nr: 0101812	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  93-22 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post traumatic stress disorder (PTSD) prior to September 28, 
1999.  

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from September 28, 1999.  

3.  Entitlement to a rating in excess of 10 percent for a 
scar on the left arm, residuals of a shell fragment wound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to February 
1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO) which, among other things, granted 
service connection for PTSD and a left arm scar, the residual 
of a shell fragment wound; noncompensable evaluations were 
assigned for each disability, effective February 5, 1993.  
Following additional development, the RO, in a January 1998 
rating action, increased the evaluations for PTSD and left 
arm scar to 30 percent and 10 percent, respectively, 
effective February 5, 1993.  In August 2000, the RO increased 
the rating for PTSD to 50 percent, effective September 28, 
1999.  

This case was previously before the Board and was remanded to 
the RO in August 1995 and August 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD prior to November 7, 1996 was 
manifested by difficulty with concentration, short-term 
memory, agitation, irritability and moodiness, and was 
productive of no more than definite social and industrial 
impairment.

3.  From November 7, 1996 to September 27, 1999, the 
veteran's PTSD was manifested by irritability, 
hypervigilance, nervousness, nightmares, trouble sleeping, 
and suicidal ideation, and was productive of considerable 
social and industrial impairment.  

4.  Since September 28, 1999, the veteran's PTSD has been 
productive of severe social and industrial impairment.  

5.  The veteran's left arm scar does not cause functional 
impairment.  


CONCLUSIONS OF LAW

1.  Neither rating criteria for mental disorders effective 
before or as of November 7, 1996 is more favorable to the 
veteran based on the evidence of record.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).

2.  The criteria for a rating in excess of 30 percent, prior 
to November 6, 1996, for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996).

3.  The criteria for a 50 percent rating, from November 7, 
1996 to September 27, 1999, for PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
38 C.F.R. § 4.130 (effective from November 7, 1996).

4.  The schedular criteria for a 70 percent rating since 
September 28, 1999 for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (effective from November 7, 
1996).

5.  The criteria for a rating in excess of 10 percent for a 
scar over the left arm, residual of a shell fragment wound, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Codes 7803-7805 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On VA scars examination in April 1993, the veteran reported 
that he received a shell fragment wound to the left forearm 
in Vietnam.  Subjective complaints included pain and tingling 
in the fingers of the left hand and forearm.  Objective 
findings revealed full range of motion in all extremities.  
There was a 7 cm by 1/2 cm vertical dorsal ulnar, proximal scar 
on the left forearm.  There was no functional impairment.  X-
rays of the left forearm revealed degenerative changes in the 
area of the proximal radius and ulna.  No radiopaque foreign 
bodies were seen.  The diagnosis was history of multiple 
shell fragment wounds with residuals scars.  

On VA psychiatric examination in April 1993, the veteran 
reported that he had worked for a food company until last 
July when the business closed and that he had sought but not 
found employment since then.  Since discharge from service he 
had had some personality changes in which he became easily 
agitated and irritable.  He had difficulty dealing with 
sudden noises and large crowds.  He also had some sleep 
disturbance, but reported that dreams of Vietnam had 
decreased in the last several years.  He gave no spontaneous 
descriptions of flashbacks.  He was active in church 
activities and frequently talked to young adults about his 
war experiences.  To date, he had considered, but not 
actively sought, treatment in any Vietnam Outreach Center.  
The examiner indicated that throughout the evaluation the 
veteran was oriented as to time, place, and person.  He 
showed no evidence of delusion, hallucination, or thought 
disorder.  He was appropriately dressed and displayed no 
abnormal mannerisms or behavior.  Memory for recent and 
remote events was intact.  Intellect was considered to be 
average or above with an appropriate fund of information.  
The diagnosis was PTSD.  The examiner opined that PTSD caused 
no social or industrial impairment.  

In a May 1993 rating decision, the RO granted service 
connection for PTSD and a scar on the left arm, residual of 
shell fragment wound; both disabilities were evaluated as 
noncompensably disabling from February 5, 1993.  

The veteran was provided a private psychiatric examination in 
May 1994 for Social Security Disability purposes.  The report 
of evaluation noted that the veteran was dressed neatly and 
appropriately.  He interacted in a pleasant and cooperative 
manner and appeared to have no difficulty understanding the 
questions presented to him.  He reported that he had had a 
heart attack in December 1993 and had become increasingly 
depressed since that time.  He complained of feeling down, 
having less interest in activities and people, and 
experiencing sleep problems.  He denied having had any type 
of psychological or psychiatric treatment.  Currently, he was 
living in a trailer with his wife and son.  He reported that 
his marriage was stable, although he had become more moody 
since his heart attack.  

On mental status evaluation, the veteran was alert, made 
appropriate eye-contact, and interacted in a pleasant and 
friendly manner.  His speech was normal and spontaneous, and 
his grooming appeared to be very good.  He showed some 
difficulty with his concentration and short-term memory.  He 
stated that he had been quite forgetful around the house.  He 
was fully oriented (times four).  He did report a history of 
tactile hallucinations.  He also reported that in the past he 
at times had had auditory hallucinations.  His thinking was 
clear and coherent and his associations were tight without 
the presence of any delusions.  There was no presence of 
ideas of reference or magical thinking.  His affect was 
normal in range and appropriate to the content.  His mood 
appeared to be depressed.  In relating his activities of 
daily living, the veteran estimated that he left the house 
three to four times a week.  He went to church one to two 
times a week and then would visit his sister and occasionally 
his mother.  He may also accompany his wife to do errands.  
The diagnoses were major depression recurrent with psychotic 
symptoms and PTSD.  A medical assessment of the veteran's 
ability to do work-related activities showed that his ability 
to sustain concentration and persistence, and interact 
socially were limited while his ability to understand and 
adapt were not significantly limited.  

In August 1994, the veteran testified that he had numbness 
and weakness in the left forearm.  He also testified that 
PTSD caused problems with sleep and irritability.  He 
indicated that he had not worked since suffering a heart 
attack in 1993 and was currently on medical leave.  He felt 
that PTSD had affected his employment because he had problems 
getting along with supervisors or authority figures.  See 
August 1994 hearing transcript.  

Records from the Social Security Administration show that in 
May 1995, the veteran was determined to be disabled as of 
October 1, 1994 due to spondylosis, hypertension, PTSD and 
depression.  

In June 1996, the veteran was afforded a VA psychiatric 
examination by the same physician who performed the April 
1993 evaluation.  Mental status examination revealed an 
unshaven, chronically anxious, apprehensive and mildly 
depressed individual who in addition to his previous 
complaints regarding PTSD now had the added problems of a 
chronic cardiac situation.  Otherwise, mental status was 
basically unchanged in terms of memory, intellect and recall.  
The diagnosis was PTSD.  A global assessment of functioning 
(GAF) score of 62 was assigned.  The examiner noted that 
because of the veteran's cardiac condition since the 1993 VA 
examination his symptoms of PTSD continued and were slightly 
elevated in terms of intensity.  It was presumed that his 
antidepressant medication that he had now had been prescribed 
initially by his private physician for symptoms of depression 
related to his myocardial infarct.  

On VA muscles examination in June 1996, the left elbow showed 
about a 2 1/2 inch scar just below the elbow laterally of the 
left forearm.  Muscles in the area appeared quite normal.  
There was no atrophy noted.  The insertions on the elbow 
appeared to be intact and they were not particularly tender.  
Flexion was normal as compared with the right and although 
extension did not go completely to 0 it was about the same as 
on the right.  His left wrist was a little stiff but had 
normal range of motion.  Strength of the left grip was two-
thirds to three-fourths of what it should be.  A nerve 
conduction study conducted in July 1996 was interpreted as 
showing no evidence of denervation.  The impression was mild 
left carpal tunnel syndrome. 

On VA psychiatric examination in July 1997, the veteran 
indicated that he worked as a machinery mechanic for 6 months 
in 1993, until he had a heart attack in December 1993.  After 
his heart attack, he essentially had to stop working due to 
physical limitations.  He denied ever being hospitalized for 
a psychiatric condition.  He stated that he had been in 
treatment with a psychiatrist at a community mental health 
clinic since the fall of 1996.  He was currently seen there 
every few months and was maintained on a combination of 2 
antidepressants.  Subjective complaints included feeling 
shaky, tense and on edge a lot of the time.  Staying by 
himself seemed to help calm him.  He reported that he 
remained easily irritated even by family members.  He 
continued to have trouble initiating sleep nearly every 
night, despite taking a sedating antidepressant.  He reported 
continuing nightmares of Vietnam combat, occurring 
approximately 3 to 4 times a week.  During the day, he felt 
"nervous and jumpy" and gave evidence of chronic hyper-
vigilance on a daily basis.  He pursued a mostly avoidant 
lifestyle, choosing activities which kept him isolated from 
others and at or near his home much of the time.  

Objective findings noted that the veteran was neatly attired.  
He was alert and correctly oriented.  His speech was 
spontaneous, goal-directed and relevant in content.  There 
was no overt evidence of psychosis nor any suggestion of any 
underlying thought disorder in his conversation.  His 
verbalizations suggested average level intellectual 
abilities.  His cognitive functions, such as reasoning and 
memory, all appeared grossly intact.  His range of affect 
appeared somewhat constricted.  His mood was moderately 
anxious, but there were no overt signs of depression.  
Following diagnostic testing, it was noted his depression 
seemed to be fueled by thoughts of worthlessness and 
hopelessness, most likely due to his physical decline and his 
loss of bread winner status.  Thus, depression appeared to be 
a secondary rather than a primary condition.  The diagnoses 
were PTSD, chronic, moderate degree, and depressive disorder.  
The GAF score was 55. 

On VA bones examination in July 1997, the veteran complained 
of aching pain in the left elbow, which was episodic.  The 
pain was frequently relieved by analgesia; however, it 
increased significantly with activity, and may reach a level 
of 5-6 on a 0 to 10 scale, with 10 being the worst.  He was 
unable to lift more than 25 pounds because of associated pain 
and loss of grip strength.  He reported that he previously 
worked as a line mechanic but was unable to complete the 
requirements of his job, because of his inability to lift 
objects greater than 25 pounds.  

Physical examination revealed no swelling.  There was a 9.5 
mm, well-healed scar over the lateral aspect of the left 
elbow.  There was no depression or tenderness of the scar; 
however, he did report that at times the scar did become 
painful.  Grip strength was 4/5 bilaterally.  On testing, 
however, he was unable to hold more than 5 pounds, for a 
period of not more than 15 seconds.  He had no problems with 
writing or expressive movements of his hand, and there 
appeared to be no atrophy of the upper arm, the forearm or 
the musculature of the hand.  Range of motion of the left 
elbow was 0 degrees extension (0 degrees normal), 110 degrees 
flexion (145 degrees normal), 30 degrees supination (85 
degrees normal), and 80 degrees pronation (80 degrees 
normal).  Range of motion of the left wrist was 37 degrees of 
extension (70 degrees normal), 40 degrees of flexion (80 
degrees normal), 38 degrees of ulnar deviation (45 degrees 
normal) and 15 degrees of radial deviation (20 degrees 
normal).  The veteran was not tender to palpation over the 
radial head, elbow or wrist.  X-rays showed mild degenerative 
changes in the left shoulder; however, there were no other 
significant osseous abnormalities noted, including the 
shoulder, humerus, elbow, forearm and wrist.  

The veteran was afforded a VA neurological examination in 
August 1997.  Clinical evaluation revealed no evidence of 
nerve injury or muscle paralysis due to the shrapnel injury 
below the left elbow.  

In January 1998, the RO increased the ratings for the left 
arm scar and PTSD to 10 and 30 percent, respectively; both 
evaluations were effective retroactive to February 5, 1993, 
the date of the service connection claims.  

Records from Ridgeview Psychiatric Hospital reflect that the 
veteran received psychiatric treatment from mid-1998 to 
early-1999.  He was prescribed medications for PTSD 
symptomatology, including flashbacks, increased anxiety, poor 
sleep, nervousness, irritability and suicidal ideations.  He 
also reported problems controlling his temper.

The veteran was afforded a VA psychiatric examination on 
September 28, 1999.  The report of examination noted that 
PTSD symptoms included nightmares seven nights a week, daily 
flashbacks, exaggerated startle response and hyperarousal, 
extreme irritability and odious, and depressive criteria 
including insomnia, appetite change, loss of social 
interests, guilt, somatic symptoms, loss of energy and 
concentration, and vague suicidal ideation without over 
suicidal attempts.  Mental status examination revealed that 
the veteran's speech was articulate with a regular rate, 
rhythm and tone.  Affect and mood were described as blunt and 
sad.  He could recall 1 of 3 objects after five minutes, 
recall 3 of the past 5 United States presidents, and 
inaccurately calculated simple change with a $2.65 purchase 
with a $5 bill (he gave the answer as $2.45); however, he 
could perform serial 7s forwards and backwards, he could 
spell the word world forward and backwards, and recalled the 
role of Lucille Ball, Joe DiMaggio but not Marie Antoinette.  
The diagnoses were PTSD and depressive disorder with current 
vague suicidal ideation.  A GAF score of 50 was assigned with 
50 being the highest in the past year.  The examiner noted 
that in an occupational setting, significant accommodations 
would be necessary for him to function appropriately with 
coworkers and supervisors.  

In August 2000, the RO increased the rating for PTSD to 50 
percent, effective September 28, 1999.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that an appeal from an initial rating is a separate 
and distinct claim from a claim for an increased rating.  
Fenderson v. West, 12 Vet App 119 (1999).  When assigning an 
initial rating, the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the present level of disability is of 
primary importance, is not applicable.  Id. at 8.  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 9.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

I.  PTSD

The Board notes that the rating criteria for evaluating 
mental disorders were significantly revised, effective 
November 7, 1996.  Formerly, the Schedule provided for the 
assignment of a 100 percent rating when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent rating 
is assigned when there is considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent rating is 
assigned for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and when the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in the former 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

Under the new rating criteria, the general rating formula for 
mental disorders under 38 C.F.R. § 4.130 is as follows:

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating shall be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 30 percent rating shall be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (effective from November 7, 1996).

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet.App. 308 (1991).  A legal opinion 
promulgated by the VA Office of the General Counsel held that 
whether the amended criteria for the evaluation of mental 
disorders are more beneficial to claimants than the prior 
provisions should be determined on a case by case basis.  
VAOPGCPREC 11-97 (March 25, 1997).  Thus, a comparison of the 
old regulatory criteria as applied to the facts of the 
veteran's case with the new regulatory criteria as applied to 
the facts is required by law.

However, retroactive application of the revised regulations 
prior to November 7, 1996, is prohibited.  Rhodan v. West, 12 
Vet. App. 55 (1998).  Therefore, impairment resulting from 
PTSD prior to November 7, 1996, must be evaluated utilizing 
the older criteria, while impairment arising from PTSD after 
November 7, 1996, must be evaluated under the criteria which 
are determined to be more beneficial to the veteran, given 
his particular disability picture.

A.  Evaluation in excess of 30 percent prior to November 6, 
1996

After evaluating the evidence, the Board concludes that the 
veteran's condition prior to November 7, 1996 more nearly 
approximates the criteria for the current definite 
impairment, rather than the criteria for considerable 
impairment.  The evidence shows that the veteran's main PTSD 
symptomatology were difficulty with concentration, short-term 
memory and moodiness.  In addition to these symptoms, he 
became easily agitated and irritable.  Significantly, 
however, he required no psychiatric treatment or medication, 
and maintained clear and coherent thinking.  In addition, VA 
psychiatric evaluation in April 1993 showed that PTSD caused 
no social or industrial impairment while his GAF score at the 
June 1996 VA examination - 62 - reflected only some mild 
symptomatology.  The veteran's depressed mood was attributed 
to his heart attack in December 1993 and not to PTSD.  The 
record further reflects that his inability to work was 
attributable to a combination of physical and mental 
difficulties rather than solely to PTSD.  Taking these facts 
into consideration, the evidence clearly shows that the 
veteran's PTSD did not result in considerable social and 
industrial impairment.  Thus an increase in the 30 percent 
rating for PTSD prior to November 7, 1996 is not warranted.  
38 U.S.C.A. §§ 1155, 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996).

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find the evidence is approximately balanced such 
as to warrant its application.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C. § 5107).

B.  Evaluation in excess of 30 percent from November 7, 1996 
to September 27, 1999

After evaluating the evidence of record covering this period, 
the Board concludes that the veteran's overall disability 
picture from PTSD appears to be significantly closer to that 
contemplated by a 50 percent evaluation than that 
contemplated by a 30 percent evaluation under the revised 
criteria of Diagnostic Code 9411.  Similarly, the evidence 
indicates a degree of social and industrial impairment from 
PTSD that is more appropriately characterized as 
considerable, rather than definite.

In this regard, the Board notes that the veteran's complaints 
associated with his PTSD were nervousness, nightmares, 
trouble sleeping and hypervigilance.  Psychiatric evaluation 
revealed a constricted affect and an anxious mood.  With 
regards to social impairment, the veteran indicated that he 
pursued an avoidant lifestyle and isolated himself from 
others, except his wife and son.  His GAF score was 55, 
indicative of moderate symptomatology.  The record also shows 
that the veteran was treated at a psychiatric hospital during 
which time he was prescribed medications for PTSD 
symptomatology which included suicidal ideations and an 
inability to control his temper.  In light of the foregoing, 
the criteria for an evaluation of 50 percent under the old 
and new rating criteria have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.132, Diagnostic Code 9411 (prior to November 7, 
1996); 38 C.F.R. § 4.130 (after November 7, 1996).  The 
benefit of the doubt has been resolved in the veteran's 
favor.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5107).  Symptoms and findings commensurate with 
severe social and industrial inadaptability as contemplated 
by the old criteria or symptomatology such as suicidal 
ideation, obsessional rituals, intermittently illogical, 
obscure, or irrelevant speech, of the scope and extent 
required by the new criteria for a 70 percent evaluation are 
not shown by the record.

C.  Entitlement to a rating in excess of 50 percent from 
September 28, 1999

Based upon a review of the VA examination conducted in 1999, 
the Board finds that the veteran's PTSD more nearly 
approximates the criteria for a 70 percent rating under the 
old provisions of Diagnostic Code 9411.  His PTSD 
symptomatology includes nightmares, daily flashbacks, 
exaggerated startle response and hyperarousal, and extreme 
irritability.  He also experiences insomnia, appetite change, 
loss of social interests, guilt, loss of energy and 
concentration, and suicidal ideations.  His GAF score of 50 
reflects a degree of impairment which is considered serious.  
Although the veteran is currently not working because of a 
physical disability, the Board notes that the examiner 
advised that because of his PTSD significant accommodations 
would be necessary before the veteran would be able to 
function in an occupational setting.  Hence, the Board finds 
that the evidence supports an assessment of his PTSD that is 
"severe" in overall impairment under the old criteria.  
Accordingly, the Board concludes, with the resolution of 
reasonable doubt in the veteran's favor, that the schedular 
requirements for a 70 rating for PTSD have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.7, 4.132, Diagnostic Code 
9411 (prior to November 6, 1996).

The evidence does not, however, show entitlement to a 100 
percent rating.  There is no entitlement to a total 
evaluation under the previous regulations as there is no 
evidence that the veteran suffers from psychoneurotic 
symptoms that indicate withdrawal from reality and that have 
left him totally incapacitated.  No examiner has noted 
evidence of disturbed thought or behavioral processes.  There 
is no indication that he is generally confused, engages in 
fantasy, or suffers from panic or explosions of aggression.  
Overall, total incapacity is not shown.  As previously noted, 
the veteran's inability to work is predominately due to 
physical disabilities and not to PTSD.  Considering the new 
regulations, there is no evidence that the veteran is 
disoriented as to time or place, has had any memory loss of 
names, or is a danger to himself or others.  Thus, the 
evidence does not warrant a 100 percent evaluation under 
either the old or new criteria.

The Board notes that 38 C.F.R. § 4.16(c) was deleted from the 
rating schedule, also effective November 7, 1996, with the 
amendments for mental disorders.  Section 38 C.F.R. § 4.16(c) 
would be used in the veteran's case, since his claim for an 
increased rating was filed before the regulatory change 
occurred.  Under 38 C.F.R. § 4.16(c), the assignment of a 100 
percent schedular rating is warranted in cases in which a 
veteran is rated 70 percent disabled due to a psychiatric 
disorder, the psychiatric disorder is the veteran's only 
compensable disability, and the psychiatric disorder is found 
to preclude him from securing or following a substantially 
gainful occupation.  See Johnson v. Brown, 7 Vet. App. 95, 97 
(1994) (discussing the applicability of 38 C.F.R. § 4.16(c)); 
see also Swan v. Derwinski, 1 Vet. App. 20 (1990).  A review 
of the claims folder, however, shows that PTSD is not the 
veteran's only compensable disability.  Therefore, the Board 
concludes that the veteran is not shown to be entitled to a 
100 percent evaluation for his service-connected PTSD on the 
basis of unemployability under 38 C.F.R. § 4.16(c).

II.  Left Arm Scar

For scars not located on the head, face, or neck, or the 
result of burns, a 10 percent rating is provided for a 
superficial, poorly nourished scar with repeated ulceration, 
or for a superficial, tender and painful scar on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  Otherwise, a scar will be rated based on the 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

Under Diagnostic Code 5206, 10 percent evaluation is 
warranted for limitation of flexion of the forearm to 100 
degrees.  A 20 percent evaluation is warranted for limitation 
of flexion of the forearm to 90 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206.  

Under Diagnostic Code 5207, a 10 percent evaluation is 
warranted for limitation of extension of the forearm to 60 
degrees.  A 20 percent evaluation is warranted for limitation 
of extension of the forearm to 75 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5207.  

The veteran is currently assigned a 10 percent evaluation for 
his left arm scar, residual of a shell fragment wound.  This 
is the maximum schedular evaluation for a scar that is tender 
and painful on objective demonstration.  To warrant a higher 
or separate evaluation for a scar disability of the left arm, 
there must be evidence of functional impairment.  However, VA 
examinations in July and August 1997 did not reveal any 
functional impairment due to the scar of the veteran's left 
arm.  In so deciding, the Board notes that range of motion 
testing of the left forearm did not show flexion limited to 
90 degrees or extension limited to 75 degrees.  In addition, 
neurological evaluation in August 1997 revealed no evidence 
of nerve injury or muscle damage to the left arm.  
Accordingly, the Board finds that the current 10 percent 
evaluation adequately compensates the veteran for the 
identified impairment.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7803-7805.  


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
prior to November 7, 1996 is denied.

Entitlement to a 50 percent evaluation for PTSD from November 
7, 1996 through September 27, 1999 is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.  

Entitlement to a 70 percent evaluation for PTSD from 
September 28, 1999 is granted, subject to the applicable laws 
and regulations concerning the payment of monetary benefits.  

Entitlement to an increased rating for a scar on the left 
arm, residuals of a shell fragment wound, is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

